DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is a continuation-in-part of parent application 16/389,560, and adds new disclosure and claim limitations at minimum regarding the use of a degassing step.  As such, the effective filing date for the instant claims, which include such degassing limitations, appears to be the filing date of the CIP i.e. 5/27/2021.  If applicant believes that any instant claims have full support in the parent application’s provisional or non-provisional disclosure, such that any instant claims should be afforded an earlier effective filing date, such support should be clearly explained on the record.
	Examiner notes that, given the current interpretation regarding effective filing date, the publication of the parent application, US PGPub 2019/0323132 A1, would quality as prior art under 102(a)(1), and lie outside any grace period established by 102(b)(1), by virtue of its publication date of 10/24/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kazadi (US PGPub 2019/0323132 A1) in view of Hancock et al (US PGPub 2017/0210656 A1) with support from Benton et al (US PGPub 2016/0002074 A1) and/or Pudil et al (US PGPub 2014/0158623 A1).
	With respect to claim 1, Kazadi is directed to the parent application (see priority discussion above) and teaches substantially the same features regarding the entrochemical cell and its corresponding draw solution loop with an electrolyzer treating a dilute draw solution to produce hydrogen and oxygen (this appears to satisfy the instant disclosure’s definition of an entrochemical amplifier, see e.g. Fig. 3 [0046-0047]).  See e.g. [claim 1] of Kazadi for summary.
	Kazadi essentially differs from the instant claims in that Kazadi is silent to a degassing step of the initial effluent and of the draw solution.  However, Hancock teaches water treatment including FO processes, and teaches that it may be desirable to the feed stream into an FO device or the like in order to remove oxygen and reduce the risk of microbial growth [0048].  See additionally Benton, which teaches osmotic systems [Abs] and teaches that both feed and draw may have treatment steps such as degassing if useful [0030].  See further Pudil, which teaches treatment methods for e.g. dialysis [Abs] and which includes elements in which electrolysis may occur, and teaches that degassing of streams passing the electrodes may be useful to counteract such electrolysis [0315].
	It would have been obvious to one of ordinary skill in the art to modify Kazadi’s taught system to employ a degassing process to remove species such as oxygen and thereby reduce the risk of e.g. microbial growth in the system.  When employing such treatment, it would have been obvious to apply it to both the feed and the draw streams, because the system and process of Kazadi are designed to generate gasses in the draw stream via electrolysis.  As above, Hancock suggests treating the feed which may have various types of contamination, Benton acknowledges that degassing might have utility on either or both streams i.e. feed and draw, and Pudil teaches that degassing is useful for streams in which electrolysis occurs.  As such, treating both the feed stream and the concentrated draw stream (i.e. the draw stream which has just undergone electrolysis) would have been obvious to ensure that neither stream contains species such as oxygen which are not desired.
	With respect to claim 2, because the feed and draw streams are separate streams through the system of Kazadi (interacting only via the entrochemical water transfer device), it would have been obvious to provide two separate pipes or the like from the degassing step to the entrochemical device, one to transfer degassed feed, and one to transfer degassed, concentrated draw.
	With respect to claim 3, Kazadi teaches the same arrangement for connection to the electrolyzer, except without a degasser acting on the concentrated stream.  See e.g. [claim 2] of Kazadi.  As above, feeding the concentrated draw, which has just undergone electrolysis, to a degasser would have been obvious, as that stream would be recognized as likely to contain oxygen or the like due to the electrolysis.
	With respect to claim 4, Kazadi teaches provision of a turbine in the manner claimed, e.g. to generate electricity.  See [claim 3] of Kazadi.
	With respect to claims 5 and 6, Kazadi teaches arrangements suitable to act as an entrochemical battery or entrochemical thermal ring; see [claims 4-5] of Kazadi.
	With respect to claim 7, Kazadi teaches filtering brine and/or solid waste in the manner claimed; see [claim 6] of Kazadi.
	With respect to claim 8, Kazadi teaches a hermetically sealed environment as claimed; see [claim 7] of Kazadi.
	With respect to claim 9, Kazadi teaches embodiments in which water transfer and distillation both occur; see e.g. [claim 8] of Kazadi for summary.  As discussed in the rejection of claim 1 above, degassing the feed and draw streams of such a system would have been obvious to ensure there is no undesired oxygen or the like present, thereby reducing the risk of microbial growth.
	With respect to claim 10, because the feed and draw streams are separate streams through the system of Kazadi (interacting only via the entrochemical water transfer device), it would have been obvious to provide two separate pipes or the like from the degassing step to the entrochemical device, one to transfer degassed feed, and one to transfer degassed, concentrated draw.
	With respect to claim 11, Kazadi teaches the same arrangement for connection to the electrolyzer, except without a degasser acting on the concentrated stream.  See e.g. [claim 9] of Kazadi.  As above, feeding the concentrated draw, which has just undergone electrolysis, to a degasser would have been obvious, as that stream would be recognized as likely to contain oxygen or the like due to the electrolysis.
With respect to claim 12, Kazadi teaches provision of a turbine in the manner claimed, e.g. to generate electricity.  See [claim 10] of Kazadi.
With respect to claim 13, Kazadi teaches filtering brine and/or solid waste in the manner claimed; see [claim 12] of Kazadi.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16,389,560 in view of the prior art.
See the art rejections above.  Kazadi teaches and claims (copending claims 1-7, 8-10, and 12) substantially the same features as the instant claims, except for the omission of a degassing step acting on the feed, and acting on the concentrated draw solution from the electrolyzer.  However, as discussed in the art rejections above, degassing of such streams e.g. to remove oxygen and reduce the risk of microbial fouling would have been obvious in view of Hancock (and as further supported by Benton and Pudil), as would provision of suitable conduits to maintain the feed and the degassed, concentrated draw as separate streams feeding into the entrochemical water transfer device.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777